DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Extension adapter which comprises a first and second male coupling end so that the extension adapter is formed Y-shaped (Claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, 15, 16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (US 1186428).
	Regarding claim 1, Newman shows an Extension adapter of a plug-in coupling, with which a free space between a male coupling element (FIG 1, #5 & 6)  arranged on a first component and at least one female coupling element (FIG 1, 
a. at least one male coupling end (FIG 1, #5) which can be plugged into the at least one female coupling element,
 b. a female coupling end (FIG 1, #7) in which the male coupling element can be received and which is connected to the at least one male coupling end via an intermediate piece (FIG 1, #7’), and 
c. a locking element (12) which is displaceably arranged in the axial direction of the extension adapter with which, in a locking position at least partially surrounding the female coupling end(FIG 1, #7), a release of a male coupling element from the female coupling end is prevented ( see FIG. A).	

    PNG
    media_image1.png
    449
    630
    media_image1.png
    Greyscale
 

Regarding claim 2, Newman shows at least one male coupling end comprises a thickening, in particular a ball head (Paragraph 2). 

Regarding claim 3, Newman shows at least one coupling end as in claim 2 (see above) and shows a female coupling end of which comprises a receiving space (Socket, Paragraph 2)., which is defined by a plurality of wall elements (FIG 1, #10) which surround the receiving space spaced apart from each other, or which is defined by a continuous elastic wall.

Regarding claim 4, Newman shows at least one coupling end in claim 3 (see above) and shows a device in which the locking element (FIG 1, #12) in the locking position surrounds the plurality of wall elements ( FIG 1, #10) in such a way that these non- releasably retain a male coupling element received in the receiving space (Line 65- 95).

Regarding claim 5, Newman shows a device as in claim 1 (see above) and shows a device in which the at least partially surrounding locking element is a ring-shaped or a U-shaped spring clip (FIG 1, #12).

Regarding claim 7, Newman shows at least one coupling end as in claim 1 (see above) and shows a device in which the locking element is a ring element (FIG 1, #12) that can be plugged onto a radial outer side of the female coupling end (FIG 1, #7).








Regarding claim 8, Newman shows at least one coupling end in claim 7 (see above) and shows a device the ring element of which comprises a polygonal contour (see annotated FIG 4’ below indicating #a-d). The ring element (FIG 1, #12) is comprised of polygonal contour since polygonal is define as a closed plane figure bounded by three or more line segments. Which is shown in FIG 4’ below.

    PNG
    media_image2.png
    401
    704
    media_image2.png
    Greyscale


Regarding claim 9, Newman shows at least one coupling end as in claim 7 (see above) and shows a device in which the locking element (FIG 1, #12) comprises at least a latching web (bolt 13 goes though element a and c in FIG 4’), 

Regarding claim 10, Newman shows at least one coupling end as in claim 1 (see above) and shows a device which comprises a base position of the locking element (FIG 1, #12) between male and female coupling element and the locking position. Wherein the locking element preferably can be latched at least in the base position (line 65-95).

	
Regarding claim 15, Newman shows at least one coupling end as in claim 1 (see above) and shows a device with which a free space between a male coupling element (FIG 1, #6) and a female coupling element (FIG 1, #8) is bridged and which comprises at least one male coupling end which can be plugged into the female coupling element, and a female coupling end in which the male coupling element can be received and which is connected to the at least one male coupling end via an intermediate piece, as well as a locking element arranged displaceably in the axial direction of the extension adapter, wherein the installation method comprises the following steps:

b. plugging the male coupling element into the female coupling end of the extension adapter (Line 53-64), and  
c. displacing the locking element into a locking position, in which the locking element at least partially surrounds the female coupling end, so that a releasing of the male coupling element from the female coupling end is prevented (Line 68-95).

Regarding claim 16, Newman shows at least one coupling end installed according to claim 15 (see above) and shows a further step:
d. extending a ring-shaped spring clip as a locking element, so that the spring clip can be plugged onto the female coupling end (Line 68-95)

Regarding claim 18, Newman shows a device installed according to claim 15 (see above) and shows a further step:
f. plugging a ring-shaped locking element onto the female coupling end (Line 68-95).
Regarding claim 20, Newman shows at least one coupling end according to claim 1 (see above) and shows the Connection, in which a first component is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US1186428) in view of Shinner (US 2017/0061035).
Regarding Claim 6, Newman disclose at least one coupling end in claim 1 (see above). However Newman does not teach the locking element is a nut element that can be screwed onto a thread on a radial outer side of the female coupling end.
Shinner teaches a male (140) and female (150) plug-in coupling that has a locking element on the female end that is a nut element (FIG 3, #159) that can be 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention was made to have substituted the locking element of Newman with the nut locking element in Shiner as such a modification would have amounted to the simple substitution of one known locking element for another in order to achieve a predictable result of providing an adaptor with a plug-in coupling with a locking element that locks a male and female portion together. (Paragraph 0072).

Regarding claim 17, Newman shows at least one coupling installed according to claim 15 (see above). Newman does not shows a further step: screwing a nut-like locking element onto the female coupling end.
Shinner teaches us screwing a nut-like locking element onto the female coupling end (FIG 3, #150).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention was made to have combined the Device in Newman with the nut locking element in Shiner as such a modification would have amounted to the simple substitution of one known locking element for another in order to achieve a predictable result. (Paragraph 0072).

Claim 11-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US1186428) in view of Bevirt (US 20080093516).
Regarding claim 11, Newman disclose at least one coupling end asin claim 1 (see above).
However Newman does not teach a first and a second male coupling end so that the extension adapter is formed Y-shaped.
Bevirt teach an adapter for a plug-in coupling that has a male (13) and female (12) member wherein a first and a second male coupling end form a Y-shaped (FIG 6, #201) configuration. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention was made to have  made the male end of Newman a y-shaped configuration as taught by Bevirt in order to provide support for multiple connections (Paragraph 0030).

Regarding claim 12, Newman disclose at least one coupling in claim 1 (see above).
However Newman does not teach the injection molding and demolding of the extension adapter 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention was made to have made the Device of Newman by injection molding and demolding as taught in Bevirt as a well-known method to create the similar device(Paragraph 0038). 

Regarding claim 13, Bevirt further discloses the further step: d. injection molding in a second injection mold and demolding the plastic locking element from the second injection mold and thereafter arranging it on the extension adapter (Paragraph 0038). 

Regarding claim 14, the modified device Newman via Bevirt teaches claim 12 (see above).  The modified device can be furthered modified with the further step: injection molding of the locking element in the first injection mold with the extension adapter contained therein by means of a two-component injection molding method, so that the locking element is frictionally and/or, by means of at least one tear-off web, releasably attached to the extension adapter (Paragraph 0038). 


Bevirt teaches us plugging a second male coupling end into a second female coupling element, whereby the extension adapter is formed in a Y-shape( (paragraph 0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention was made to have combined the Device in Newman with Y shaped in Bevirt (see above) in order plugging a second male coupling end into a second female coupling element, whereby the extension adapter is formed in a Y-shape (paragraph 0030).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the
art with respect to Plug-in couplings.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos RIVERA can be reached on (571)270-5697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW WILLIAM ASHWORTH/Examiner, Art Unit 4195      

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678